Citation Nr: 1509967	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959 and from July 1959 to June 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In October 2013, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.  

In May 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's acquired psychiatric disorder is not related to his military service and is not related to a service-connected disability, including bilateral hearing loss and/or tinnitus.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was not incurred in or aggravated by active military service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in September 2010 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  

In regard to the duty to assist, the Veteran was afforded VA examinations in December 2010, May 2012 and July 2014.  The July 2014 examiner reviewed the case file, examined the Veteran and provided an opinion, supported by rationale regarding the Veteran's disabilities.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  
Further, the Veteran's service treatment records have been obtained and considered.  In response to the Board's November 2013 remand, the RO sent the Veteran a letter requesting authorization of the release of any private medical records, including those from Dr. L.N.  The Veteran did not respond to the RO's letter.  The Veteran has an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2014).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The Veteran does not contend and the evidence does not suggest that his psychiatric disorder arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for his psychiatric disorder is warranted as secondary to his current service-connected bilateral hearing loss and/or tinnitus.

At an initial February 2002 neuropsychology consultation, the Veteran was examined due to his complaints of memory decline over the past two years.  He was referred for neuroimaging to help rule out any vascular or structural abnormalities.  
Subsequent VA treatment records indicate a series of neuropsychiatric testing and diagnoses of a progressive dementing illness.  The Veteran reported occasional depressed mood in response to normal everyday stressors, but denied that it as a predominant mood.  A February 2010 VA treatment record indicates a diagnosis of "dementia, likely of the vascular type, [rule out] mood disorder due to medical condition (dementia, hearing loss, tinnitus)."  

A June 2010 letter from Dr. L.N. at PriMed indicates that the Veteran is his patient and has "several criteria for mild depression. . . I think this may be [secondary] to his chronic tinnitus." 

The Veteran was afforded a VA examination in December 2010 where the examiner noted that the Veteran did not meet the criteria for a depression diagnosis.  The examiner acknowledged the Veteran's occasional low mood symptoms as a result of his tinnitus, but ultimately opined that the symptoms did not rise to the level for clinical depression.  The examiner diagnosed the Veteran with mild dementia, likely vascular, and further opined that the dementia is reducing his ability to cope with stresses of any kind, including worsening tinnitus.  

At a July 2011 VA treatment visit, the clinician noted that the Veteran complained of depressed mood and reported that he felt it was connected to his hearing loss and tinnitus.  
The Veteran was afforded a VA examination in January 2014 where the examiner diagnosed the Veteran with mild vascular neurocognitive disorder.  The examiner noted that the Veteran had been experiencing cognitive difficulties since 2002.  The examiner noted that the etiology of the Veteran's cognitive disorder is likely to be vascular in nature.  The examiner stated that although the Veteran was previously given a diagnosis of vascular dementia, his current minimal functional decline has warranted a different diagnosis.  The Veteran did not meet the criteria for a mood or other mental health disorder.  Although the Veteran had a previous rule out diagnosis of mood disorder, previous VA examinations did not find evidence of a mental health condition other than vascular dementia.  The examiner noted that the Veteran's symptoms have fluctuated during the period on appeal.  Based on the Veteran's responses to family and life stresses, the Veteran may have met the criteria for a diagnosis of adjustment disorder with depressed mood and anxiety for brief period of time.  

The examiner opined that the Veteran's neurocognitive disorder was not incurred in or aggravated by service, given that it began in 2002 and that the onset was typical of individuals with vascular disease.  The examiner also opined that the neurocognitive disorder is not caused or aggravated by the Veteran's service-connected bilateral hearing loss disability or tinnitus.  The examiner reasoned that these medical disorders have not been shown to affect mild or major neurocognitive beyond its natural progression.  The examiner further noted that reduced hearing and tinnitus could affect the Veteran's ability to attend to and process information, which may make his cognitive deficits seem more pronounced.  

The Board finds the January 2014 examination report highly probative.  The examiner noted the Veteran's extensive medical history and addressed the varying symptoms and diagnoses present throughout the relevant appeals period.  The examiner provided sound reasoning for conclusions reached and addressed any potential conflicting information.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds Dr. L.N.'s June 2010 letter to be of little probative value.  The letter indicates that the Veteran has some of the criteria for mild depression, but lacks a concrete diagnosis of depression.  Dr. L.N. further makes a vague statement that the Veteran's depression "may be" secondary to his tinnitus.  The legal standard for granting service connection is "at least as likely as not," which equates to a probability of 50 percent or greater.  Dr. L.N. has not provided such a statement for which the Board may rely.  

The Board notes that the Veteran's representative has argued that the January 2014 examiner's statement positively confirms a connection between the Veteran's neurocognitive disorder and hearing loss and tinnitus.  However, the Board finds a holistic reading of the examiner's statement to dispel any nexus.  In that regard, the examiner specifically rejected any connection when she stated that "these medical disorders have not been shown to affect mild or major neurocognitive disorder beyond its natural progression."  The Board finds this statement probative.  The Board further finds that although the examiner acknowledges that the Veteran's hearing loss and tinnitus may affect his ability to process information, the examiner has not related it to the symptoms of the neurocognitive disorder.  In fact, the examiner noted that the Veteran's diminished capacity to process information due to his hearing loss and tinnitus may make his cognitive deficits seem pronounced.  The Board finds the examiner's statement to mean that due to the Veteran's diminished ability to hear, he may have difficulty processing information; which may appear to the lay person as cognitive problems.  

The Board has considered the Veteran's statements regarding his condition.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to her through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has cited to his treating VA nurse practitioner and Dr. L.N.'s statements in support of his belief that his psychiatric disorder is related to his hearing loss and tinnitus.  However, as the Board has previously stated, it finds Dr. L.N.'s statement to be of little probative value.  In regard to his treating nurse practitioner's opinion, the Board notes that nowhere in the record is there a nexus opinion.  Rather, the treating nurse practitioner has noted the Veteran's complaints and concerns, but she has not formed an opinion supported by rationale which finds a connection between the Veteran's dementia and hearing loss and/or tinnitus.  The Board notes that the Veteran is not competent to make a medical conclusion regarding the etiology of his vascular type dementia, as it is diagnosed and treated by neuropsychiatrists.  There is no evidence that the Veteran possesses the requisite expertise to link one disorder with another causally.  

Given that the Board has found the unfavorable January 2014 VA examination report to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus disabilities is denied.  



____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


